UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1344


JOHNNIE IVEY JOHNSON,

                Plaintiff – Appellant,

          v.

PITT COUNTY SCHOOLS; JENNIFER POPLIN, Principal of E.B.
Aycock Middle School; DELILAH JACKSON, Superintendent of
HR; BEVERLY EMORY, Superintendent of all Pitt County
Schools; GLEN BUCK, Director of Classified Personnel,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.    W. Earl Britt,
Senior District Judge. (4:12-cv-00191-BR)


Submitted:   June 26, 2014                    Decided:   July 1, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Johnnie Ivey Johnson, Appellant Pro Se. Daniel William Clark,
THARRINGTON SMITH, LLP, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Johnnie     Ivey    Johnson        appeals      the   district       court’s

orders     denying     relief        on       his    complaint        and       denying

reconsideration.        We    have    reviewed       the    record    and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.          Johnson v. Pitt Cnty. Schs., No. 4:12-

cv-00191-BR   (E.D.N.C.       Nov.    12,     2013    &    Mar. 11,      2014).     We

dispense    with     oral    argument       because       the    facts    and     legal

contentions   are    adequately      presented       in    the   materials       before

this court and argument would not aid the decisional process.



                                                                            AFFIRMED




                                          2